Citation Nr: 0013407	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.  He died on May [redacted], 1996.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement was received in 
December 1996.  A statement of the case was issued in 
February 1997.  A substantive appeal was received from the 
appellant in April 1997. 

The Board notes that the RO, in the September 1996 decision, 
also adjudicated an issue of whether the appellant was 
entitled to dependency and indemnity compensation under the 
provisions of 38 U.S.C. § 1318.  Although the February 1999 
statement of the case and October 1999 supplemental statement 
of the case address this issue, the appellant has not 
perfected an appeal regarding this issue.  As such, this 
issue is not in appellate status and will not be addressed by 
the Board.  


FINDINGS OF FACT

1.  The veteran died in May 1996.  An autopsy protocol 
resulted in the cause of death being given as an accidental 
drug overdose.

2.  At the time of death, service connection was in effect 
for post traumatic stress disorder (PTSD), evaluated as 100 
percent disabling from September 20, 1993; and for an ingrown 
toenail, evaluated as noncompensable.

3.  There is no competent evidence of a nexus between the 
veteran's drug abuse and/or fatal drug overdose and a service 
connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, asserts that service 
connection should be granted for the cause of the veteran's 
death.  The governing legal criteria provide that service 
connection for the cause of the veteran's death is 
appropriate when, by the exercise of sound judgment without 
recourse to speculation, it is determined that a disability 
incurred in or aggravated in service caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, that is, 
one that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

According to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) in Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), a well-grounded claim for entitlement 
to service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence) and; iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Id. at 506.  
Regarding claims for service connection for the cause of 
death of a veteran, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40 (1996).  

Additionally, evidence is presumed to be true for the 
purposes of determining whether a claim is well grounded, 
except were the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the specific 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

During the veteran's life, service connection was in effect 
for PTSD, rated as 10 percent disabling from June 23, 1992, 
and 100 percent disabling from September 20, 1993; and for an 
ingrown toenail, evaluated as noncompensable.

The gist of the appellant's argument is that the veteran 
began using drugs while serving in Vietnam and continued 
thereafter to suppress his PTSD symptoms, which included 
flashbacks, and that such usage ultimately resulted in his 
death from a drug overdose.

The veteran's service medical records are negative regarding 
any treatment for drug abuse.  Post-service medical evidence 
reflects that the veteran was admitted to a VA Medical Center 
(VAMC) in February and August 1984 for drug (cocaine and 
heroin) detoxification.  A VA compensation or pension 
examination was conducted in December 1985, during which the 
veteran related that he began using marijuana and opium in 
Vietnam, and began using heroin in 1972.  He also admitted to 
abusing cocaine and valium, and related that he had gone 
through detoxification on multiple occasions.  As a result of 
this examination, the veteran was provisionally diagnosed 
with cocaine abuse and a dysthymic disorder, and the examiner 
noted that all of the veteran's symptoms (alleged 
hallucinations while under the influence of cocaine, poor 
insight, etc.) were attributable to long-time drug abuse.  
The results of this examination were reviewed by a VA 
psychiatrist in January 1986, whose final impression was that 
the veteran suffered from cocaine and heroin abuse, 
malingering, and a probable antisocial personality.  

In a May 1985 decision, the RO denied the veteran's claim of 
entitlement to service connection for PTSD, and in this 
decision found that the veteran's drug abuse was the result 
of his own willful misconduct.  

A VA psychiatric examination was accomplished in May 1993, at 
which time the veteran was diagnosed with PTSD and a history 
of drug abuse (at the time the veteran was apparently not 
abusing drugs).  No relation between these diagnoses was 
indicated.  

In July 1993, the RO established service connection for PTSD, 
and as noted above, assigned a disability evaluation of 10 
percent effective June 23, 1992.

In September 1993, the veteran was admitted to a VAMC with 
complaints of anxiety, agitation, nightmares, flashbacks, and 
depression.  A history of drug abuse is noted in the hospital 
report.  The examiner noted that a number of the veteran's 
symptoms, which included hallucinations, paranoia, 
nightmares, anger, and sleep disturbances, "may have been 
contributed to by prolonged substance abuse."  The discharge 
report reflects that the veteran was diagnosed with chronic 
PTSD and substance abuse, among other things.

VA outpatient treatment records reflect that the veteran was 
seen in the mental health clinic intermittently in 1994, 
where he was treated for the manifestations of his PTSD.  A 
July 1994 VA psychiatric examination report notes that the 
veteran admitted to a past history of drug usage, but 
otherwise does not mention substance abuse.  In December 
1994, the veteran was admitted to a VAMC complaining of 
depression, suicidal ideation, flashbacks, and anxiety.  The 
veteran denied using drugs although a urine screening came up 
positive for cocaine.  He was diagnosed with chronic PTSD and 
cocaine abuse, and discharged in January 1995.  In early May 
1995, the veteran was again admitted to the VAMC with 
complaints of suicidal and homicidal ideas, and on mental 
status examination again denied abusing street drugs.  He was 
again diagnosed with chronic PTSD and continuous cocaine 
abuse, and was discharged in late May 1995.  

In early June 1995, the veteran was admitted to the VAMC for 
drug dependence rehabilitation.  The discharge report 
indicates that a substance abuse relapse combined with 
psychiatric difficulty created a crisis situation requiring 
the admission.  While hospitalized, the veteran engaged in 
group therapy and individual counseling, was discharged in 
late June 1995, and was again diagnosed with chronic PTSD and 
continuous cocaine abuse.  

A VA psychiatric examination was accomplished in November 
1995, the report of which notes the veteran's history of drug 
abuse and that he related that he had not used drugs since 
the Spring of that year.  As a result of this examination, 
the veteran was diagnosed with chronic PTSD, characterized 
principally by depression, isolation, and social phobia, and 
major depressive reaction.  

In a December 1995 decision, the RO increased the disability 
evaluation assigned for PTSD to 100 percent effective 
September 20, 1993.  

The veteran was admitted to the VAMC in early December 1995 
complaining of depression, referential ideas, and suicidal 
ideas.  It was noted that on mental status examination the 
veteran minimized his cocaine abuse problem.  He was 
discharged in late December 1995 and again diagnosed with 
chronic PTSD and continuous cocaine abuse.  He was readmitted 
on January 1, 1996, complaining of depression and suicidal 
ideas, and on mental status examination denied abusing street 
drugs.  He was discharged the next day with the same 
diagnoses.  

As noted above, the veteran died on May [redacted], 1996.  The 
original death certificate indicates that the cause of death 
was pending investigation.  An autopsy performed on May 5, 
1996, resulted in anatomical diagnoses of: bilateral track 
marks about both arms, a fresh injection mark on the left 
arm, endotracheal tube, bilateral marked pulmonary edema and 
congestion of the lungs, emphysema of the lungs, congestion 
of the spleen and kidneys, fatty metamorphosis of the liver, 
congestion brain, and fatty heart.  A toxicology report 
indicates that toxicology was positive for cocaine, 
amitriptyline, benzoylecgonine, nortriptyline, morphine, and 
ecgonine methyl ester.  A nasal swab was positive for cocaine 
and an opiate.  As a result of this 
examination/investigation, the cause of the veteran's death 
was determined to be an accidental drug overdose, and such 
was reflected in an amendment to the death certificate.

The undisputed record shows that the veteran died as the 
result of drug overdose.  Service connection for the cause of 
death based on drug intoxication is precluded as a matter of 
law, if such service connection were on a theory that drug 
abuse was incurred in or aggravated by service. VAOPGCPREC 7-
99 (1999); VAOPGCPREC 2-98 (1998).  Thus, service connection 
for the cause of death could not be granted on a direct 
basis.

Service connection for the cause of death is permitted where 
a fatal substance abuse disorder is shown to be secondary to 
a service connected disability.  VAOPGCPREC 7-99; VAOPGCPREC 
2-98; Barela v. West, 11 Vet. App. 280 (1998).  As noted, the 
gist of the appellant's argument is that the veteran self- 
medicated his PTSD symptomatology by using drugs.  In 
addition, in November 1996 a statement was received from a 
fellow serviceman who noted that he witnessed the veteran use 
various drugs while stationed in Vietnam, and used them with 
the veteran.  He stated that they used drugs essentially to 
cope with their surroundings and their fear of death.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that while laypersons such as the 
appellant and this serviceman are competent to provide an 
account of symptoms, they are not qualified to offer evidence 
which requires medical knowledge, such as a diagnosis or 
opinion as to causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In the instant case, there is no competent medical opinion 
linking the fatal drug overdose (or the veteran's drug abuse 
in general) to PTSD or any other service connected 
disability.  Indeed the record shows drug abuse before PTSD 
was identified, and that often the veteran was treated 
simultaneously for drug abuse and the symptoms of his 
psychiatric disorder.  However, there is no indication that 
the veteran's drug abuse or the May 1996 overdose was caused 
or aggravated by his service-connected PTSD.  The Board notes 
that the comment made in the September 1993 was to the effect 
that the veteran's PTSD symptoms may have been aggravated or 
accentuated by his drug abuse and not that these symptoms 
aggravated the abuse.  

In any event, absent competent nexus evidence, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is not well grounded, and 
the claim must therefore be denied.  



ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

